Citation Nr: 0103592	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the 20 percent disability rating assigned for the 
appellant's service-connected thalamic pain syndrome of the 
left upper extremity, due to lacunar ischemic infarction, is 
appropriate.

2.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected thalamic pain syndrome of the 
left lower extremity, due to lacunar ischemic infarction, is 
appropriate.

3.  Entitlement to an increased rating for service-connected 
weakness of facial muscles due to lacunar ischemic 
infarction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from February 1963 to 
February 1966.

This appeal arises from a December 1998, Department of 
Veterans Affairs Regional Office (VARO), Nashville, Tennessee 
rating decision, which granted the appellant entitlement to 
service connection for thalamic pain syndrome of the left 
upper extremity, due to lacunar ischemic infarction, 
evaluated as 20 percent disabling, and service connection for 
thalamic pain syndrome of the left lower extremity, due to 
lacunar ischemic infarction, evaluated as 10 percent 
disabling; and denied an increased rating for service-
connected weakness of facial muscles due to lacunar ischemic 
infarction, evaluated as 10 percent disabling.

The Board notes that the appellant appeared to raise the 
issue of entitlement to a total disability evaluation based 
upon individual unemployability as a result of his service-
connected disabilities in his March 1999 notice of 
disagreement.  This issue is referred to VARO for appropriate 
action.

REMAND

Regarding the appellant's claim for higher disability ratings 
for thalamic pain syndrome of the left upper and lower 
extremities, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  However, 
the Board notes that the appellant's claim for higher 
evaluations for thalamic pain syndrome of his left 
extremities is based on the assignment of initial ratings for 
disability following initial award of service connection.  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, No. 
96-947, slip op. at 8-9; Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized these issues 
regarding a higher disability rating in order to comply with 
the recent opinion by the Court in Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations for thalamic pain syndrome.  
Consequently, the Board sees no prejudice to the appellant in 
characterizing the issues on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
for his service-connected disabilities.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

The appellant contends, in essence, that his service-
connected thalamic pain syndrome of the left extremities, and 
his weakness of facial muscles due to lacunar ischemic 
infarction, warrant higher disability ratings than currently 
assigned.  However, the Board notes that the appellant's 
medical record appears incomplete.  It appears that complete 
treatment records from the appellant's private physician, 
Lucy Y. Dirr, M.D., of the Neurology Center of Middle 
Tennessee; Mary Ellen Clinton, M.D., of Neurosurgical 
Associates; and Robert W. McClure of the Mid-South 
Gastroenterology Associates, P.C., have not been obtained.  
Further, complete treatment records from the Maury Regional 
Hospital and Ambulatory Care Center do not appear to be of 
record, particularly with regard to the appellant's reported 
March 1997 cerebral infarct.

VA's duty to assist also includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations must also 
address the rating criteria in relation to the veteran's 
symptoms.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The Board notes that the appellant was last provided a 
comprehensive VA examination in February 1998.  To constitute 
a useful and pertinent rating tool, rating examinations must 
be sufficiently contemporaneous to allow adjudicators to make 
an informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the 
appellant claims that his condition has since deteriorated, 
and, it appears from the record that he has experienced at 
least one cerebral infarct since the time of examination, the 
Board finds that the February 1998 examination is stale and 
inadequate for rating purposes, particularly in light of the 
Court's decision in Fenderson. 

Accordingly, the case is REMANDED for the following:

1.  After obtaining any necessary 
authorizations, VARO should request all 
treatment records pertinent to the 
appellant's claim from the Neurology 
Center of Middle Tennessee, Neurosurgical 
Associates, and Mid-South 
Gastroenterology Associates, P.C.  Any 
records so obtained should then be 
associated with the appellant's claims 
folder.

2.  The appellant should then be 
scheduled for VA neurology and cardiology 
examinations to determine the current 
extent of his service-connected 
disabilities.  The appellant's medical 
records should be made available to the 
VA examiners for review prior to the 
examinations.  All indicated diagnostic 
studies should be done, as deemed 
appropriate by the examiners.  The 
examiners must provide a thorough 
description of the appellant's service-
connected disabilities.  In addition, the 
examiners must render objective clinical 
findings concerning the severity of the 
appellant's service-connected 
disabilities and their impact upon his 
ability to function.  The reports of the 
examinations should be associated with 
the appellant's claims folder.

3.  VARO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the VARO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, VARO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



